DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 
Response to Amendment
Claims 1-3, 5-13, and 15-22 are pending in the application. Claims 1, 3, 8, 11, 13, 18, 20, and 22 are currently amended. Claims 4 and 14 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated June 28, 2022:
Regarding the rejection of claims 1-3, 5-13, and 15-22 under 35 U.S.C. 102(a), Applicant’s amendment and arguments have been fully considered. Applicants argue that “Lawson does not discuss SIP BYE messages”. Examiner agrees. 
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 2012/0201238 A1) in view of Baer et al. (US 2015/0019747 A1).
As to claim 1, Lawson teaches a method comprising:
based on detecting a Session Initiation Protocol (SIP) message for a SIP communication session [application event indicating state change in a telephony session such as end of recording] (par. [0017], [0019]), identifying a callback identifier registered to the SIP communication session [set of telephony sessions that use SIP technology, step s140] (par. [0016]) [secondary URI is assigned to an application; when event is detected, secondary URI is invoked] (par. [0010]); and
transmitting a message directed to the callback identifier, the message including data related to the detected SIP message [communicating with the application server designated by the secondary URI upon application event, step s160] (par. [0019]).
While Lawson teaches that telephony session is established by creating a voice connection through the SIP/VOIP or other IP technology system (par. [0016]), Lawson fails to expressly teach that messages exchanged between call router and application server include a SIP BYE message for a SIP communication session. 
Baer is directed to generating, storing, and transmitting information relating to a session between an endpoint in an enterprise and an endpoint remote from the enterprise to enable to remote endpoint to contact the enterprise endpoint in a subsequent communications session (abstract). In particular, Baer teaches based on detecting a Session Initiation Protocol (SIP) BYE message for a SIP communication session [remote endpoint sending a SIP BYE message] (par. [0049], Fig. 3), identifying a callback identifier registered to the SIP communication session [application server generates, stores, and transmits SIPCachedInformation to the remote endpoint that includes callbackID] (par. [0038], [0050]); and transmitting a message directed to the callback identifier, the message including data related to the detected SIP BYE message [when the user at the remote endpoint wishes to initiate a follow up session to the initial session they select the Enterprise’s communication identity, for example, from a list of previously dialed numbers. The remote endpoint retrieves the SIPCachedInformation associated with the communication identity from its memory and inserts the session identifier into a SIP INVITE message which is sent to the CSCF of the IMS] (par. [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Lawson by having an application event indicating end of recording expressed as a SIP BYE message in order to allow the user of the telephony device in Lawson initiate termination of the SIP session using an appropriate command being a SIP BYE message (par. [0049] in Baer).

As to claim 2, Lawson teaches based on detecting an occurrence of a signaling event [Lawson anticipates having multiple different type of events that are detected, including an application error, a state change during a telephony session such as a particular telephony instruction or a user action, or any other suitable event] (par. [0018]), identifying a second callback identifier registered to a second SIP communication session associated with the detected occurrence of the signaling event [Lawson anticipates a plurality of secondary URIs] (par. [0011]); and
transmitting a second message directed to the second callback identifier, the second message including data related to the detected occurrence of the signaling event [Lawson anticipates sending a separate message for each type of a detected event in step s160] (par. [0019]-[0021]).

As to claim 3, Lawson in view of Baer teaches receiving an Application Programming Interface (API) communication that specifies the callback identifier and a client device that sent the SIP BYE message (par. [0038]-[0046] in Baer); registering the callback identifier to an account associated with the SIP communication session; and associating the callback identifier with the client device ending the SIP communication session [callback URI is registered for a particular type of event through an API] (par. [0011] in Lawson).

As to claim 5, Lawson teaches that the message directed to the callback identifier is a HyperText Transfer Protocol (HTTP) message that includes parameters from the SIP communication session as parameters within the HTTP message (par. [0020]).

As to claim 6, Lawson teaches that the parameters from the SIP communication session include data from a header field of a SIP transaction message from the SIP communication session (par. [0020]).

As to claim 7, Lawson teaches receiving a response to the message directed to the callback identifier, the response including instructions to modify an operating mode of the SIP communication session [returning application communication from fallback server] (step s160, par. [0019]-[0023]); and
modifying the operating mode of the SIP communication session based on the instructions included in the response [ending the session or continuing session with the fallback server] (par. [0020], [0023]).

As to claim 8, Lawson in view of Baer teaches that the instructions were generated based on the data related to the detected SIP BYE message that was included in the message directed to the callback identifier [fallback server responds appropriately based on content of session state and type of error sent in step s160] (Figs. 1-3 in Lawson).

As to claim 9, Lawson teaches that modifying the operating mode of the SIP communication session comprises redirecting the SIP communication session to a specified endpoint [if secondary server fails, another secondary server is used as a fallback] (par. [0022]).

As to claim 10, Lawson teaches that modifying the operating mode of the SIP communication session comprises terminating the SIP communication session [ending the call] (par. [0020]).

As to claim 11, Lawson in view of Baer teaches a system comprising one or more processors; and one or more computer-readable mediums storing instructions (par. [0024] in Lawson) that, when executed by the one or more computer processors, cause the system to perform the method steps as discussed per claim 1 above. 

As to claims 12-13 and 15-19, Lawson in view of Baer teaches all the elements as discussed per claims 2-3 and 5-9 above.

As to claim 20, Lawson in view of Baer teaches a non-transitory computer-readable medium storing instructions (par. [0024] in Lawson) that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform the method steps as discussed per claim 1 above. 

As to claims 21 and 22, Lawson in view of Baer teaches all the elements as discussed per claims 2-3 above.

Related Prior Art
Noldus (US Patent 9,071,669 B2) teaches detecting an end of the SIP session (claim 4).
Yoon et al. (US 2012/0155333 A1) teaches capturing a SIP session termination message indicating a termination of the session (par. [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442